Case 1:18-cv-00823-CFC-JLH Document 207 Filed 10/21/20 Page 1 of 2 PageID #: 20460




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC., PAR                      )
   STERILE PRODUCTS, LLC, and ENDO                    )
   PAR INNOVATION COMPANY, LLC,                       )
                                                      )
                   Plaintiffs,                        )    C.A. No. 18-823-CFC-JLH
                                                      )
             v.                                       )
                                                      )
   EAGLE PHARMACEUTICALS INC.,                        )
                                                      )
                   Defendant.                         )

       MOTION FOR TELECONFERENCE TO RESOLVE DISCOVERY DISPUTES

         Defendant Eagle Pharmaceuticals, Inc. (“Eagle”) respectfully moves this Court to

  schedule a teleconference to address outstanding disputes regarding the following discovery

  matters:

                 Eagle’s request to supplement its invalidity expert reports;

                 Eagle’s request to supplement its non-infringement expert reports or, in the

                  alternative, to strike Par’s supplemental infringement expert reports;

                 Eagle’s request for a supplemental deposition of Par’s expert Dr. Lee Kirsch.

         The following attorneys, including at least one Delaware Counsel and at least one Lead

  Counsel per party, participated in verbal meet-and-confers by telephone on the following dates:

  August 20, 2020 and October 13, 2020.

         Delaware Counsel:

                 Par: Michael Farnan (Farnan LLP)

                 Eagle: David E. Moore, Bindu A. Palapura (Potter Anderson & Corroon LLP)
Case 1:18-cv-00823-CFC-JLH Document 207 Filed 10/21/20 Page 2 of 2 PageID #: 20461




          Lead Counsel:

                   Eagle: Benjamin Lasky, Sam Kwon (Kirkland & Ellis LLP)

                   Par: Robert D. Rhoad, Blake Greene, Brian Goldberg (Dechert LLP)

  The parties are available for a teleconference on the following dates:

                   November 3, 2020 (afternoon, prefer after 3:30 pm)

                   November 5, 2020 (afternoon, prefer after 3:30 pm)

                   November 6, 2020 (anytime, prefer after 3:30 pm)



                                                       Respectfully submitted,
   OF COUNSEL:                                         POTTER ANDERSON & CORROON LLP

   Jay P. Lefkowitz, P.C.                              By:   /s/ Bindu A. Palapura
   Jeanna M. Wacker                                          David E. Moore (#3983)
   Benjamin A. Lasky                                         Bindu A. Palapura (#5370)
   Sam Kwon                                                  Stephanie E. O’Byrne (#4446)
   Christopher J. Citro                                      Hercules Plaza, 6th Floor
   Ashley Cade                                               1313 N. Market Street
   Matthew Lembo                                             Wilmington, DE 19801
   KIRKLAND & ELLIS LLP                                      Tel: (302) 984-6000
   601 Lexington Avenue                                      dmoore@potteranderson.com
   New York, NY 10022                                        bpalapura@potteranderson.com
   Tel: (212) 446-4800                                       sobyrne@potteranderson.com

   Bryan S. Hales                                      Attorneys for Defendant Eagle
   KIRKLAND & ELLIS LLP                                Pharmaceuticals Inc.
   300 North LaSalle
   Chicago, IL 60654
   Tel: (312) 862-2000

   Dated: October 21, 2020
   6904341/ 45185




                                                   2
